Name: Commission Regulation (EC) No 1479/2002 of 14 August 2002 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural activity;  foodstuff
 Date Published: nan

 Avis juridique important|32002R1479Commission Regulation (EC) No 1479/2002 of 14 August 2002 altering the export refunds on cereal-based compound feedingstuffs Official Journal L 220 , 15/08/2002 P. 0014 - 0015Commission Regulation (EC) No 1479/2002of 14 August 2002altering the export refunds on cereal-based compound feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular the third subparagraph of Article 13(3) thereof,Whereas:(1) The export refunds on cereal-based compound feedingstuffs were fixed by Commission Regulation (EC) No 1352/2002(3).(2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1352/2002 to the information at present available to the Commission that the export refunds at present in force should be lowered as shown in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The export refunds on cereal-based compound feedingstuffs covered by Regulation (EEC) No 1766/92 and subject to Regulation (EC) No 1517/95(4), as fixed in the Annex to Regulation (EC) No 1352/2002, are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein.Article 2This Regulation shall enter into force on 15 August 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 197, 26.7.2002, p. 24.(4) OJ L 147, 30.6.1995, p. 51.ANNEXto the Commission Regulation of 14 August 2002 altering the export refunds on cereal-based compound feedingstuffs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The other destinations are as follows:C10 All destinations except for Estonia.